Hí H« Hi H« Hi Hs Hi
Petitioner alleges that he sustained an accident arising out of and in the course of his employment with respondent on January 31st, 1928, at which time his weekly wages were $49.50. Petitioner states that while he was swinging a sledge hammer on said day he felt a pain in his right elbow and states that he fractured said right elbow at that time and that as a result he has a permanent injury to his right arm amounting to twenty-five per cent, of loss of use of that arm or more. He alleges in his petition that he sustained permanent injuries to other parts of his body but admits that no other part of his body was injured directly or indirectly as a result of his alleged accident. At informal hearings held by this bureau petitioner was awarded five and six-sevenths weeks’ temporary compensation at $17 a week and ten per cent, of partial total permanent of his right arm, amounting to twenty weeks at $17 a week. Petitioner admits that the temporary compensation awarded him amply covers whatever temporary disability he had as a result of his alleged accident. Eespondent denies that petitioner sustained any permanent disability over and above that allowed him by this bureau, but for the purpose of settling this case finally and completely and taking into consideration all injuries alleged to have been sustained by petitioner as a result of his alleged accident, in-*792eluding any and all ultimate results of any and all such, alleged injuries, and basing this settlement not only on petitioner’s present condition but on any and all developmets in his condition which may be by him or by doctors alleged to be resulting from his alleged accident, either direetty or by way of aggravation, is willing to settle the entire matter for five and six-sevenths weeks’ temporary compensation at $17 a week and for seventeen and one-half per cent, of partial total permanent disability of his right arm, amounting to thirty-five weeks at $17 a week, together with a counsel fee of fifty per cent, to be paid the attorney for the petitioner. The temporary compensation and ten per cent, of partial total permanent disability have already been paid.
From the testimony and the facts stipulated, the settlement is fair to both sides and is approved by this court, upon the distinct understanding of the petitioner, his attornejr, the respondent and its attorneys, that a fundamental element of the settlement is the fact that any future or further developments resulting in an increase of disability to the petitioner are taken into consideration and are in a large measure the reason for the respondent’s willingness to agree to this settlement.
Judgment may be entered in favor of the petitioner' and against the respondent for the balance of the partial total permanent disability of the right arm amounting to seven and one-lialf per cent., which is fifteen weeks at $17 a week. A counsel fee is allowed the attorney for the petitioner in the sum of $100, $50 of which is to be paid by the respondent and the balance of $50 is to be paid by the petitioner.
Charles E. Corbin, Deputy Commissioner.